Citation Nr: 1016515	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  08-09 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
multiple sclerosis.  

2.  Entitlement to service connection for multiple sclerosis.  

3.  Entitlement to a rating in excess of 10 percent for a 
lumbar spine disability, including healed fractures of the 
lumbar spine with wedging of D8.  

4.  Entitlement to a compensable rating for healed fractures 
of the 6th and 7th ribs. 

5.  Entitlement to special monthly compensation based on aid 
and attendance.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefits currently sought on appeal.  This matter was 
previously before the Board in September 2008 and was 
remanded to provide the Veteran a travel board hearing, which 
was accomplished in January 2009.

In March 2009, the Veteran's representative submitted, 
directly to the Board, pertinent evidence that was not 
accompanied by a waiver of RO consideration. Because the 
Board is reopening and granting service connection for 
multiple sclerosis, the Veteran is not prejudiced by the 
Board's initial consideration of this evidence. 38 C.F.R. § 
20.1304(c)(2009).

The issues of increased rating for the Veteran's service-
connected scar left chest, and claims for service connection 
for scars, including to the head, a traumatic head injury, 
and missing ribs have been raised by the record, as indicated 
in an April 2007 statement, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over them, and they are 
referred to the AOJ for appropriate action.  

The issue of increased rating for a lumbar spine disability 
and rib fractures, as well as, the claim for aid and 
attendance, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A final September 1997 rating decision denied a claim to 
reopen the claim for service connection for multiple 
sclerosis.  

2.  The evidence associated with the claims file since the 
September 1997 final denial relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for multiple sclerosis.  

3.  The medical evidence of record indicates that the 
Veteran's current multiple sclerosis was manifested during 
service or to a compensable degree within seven years after 
his separation from active military service.


CONCLUSIONS OF LAW

1.  The September 1997 rating decision is final. 38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the September 1997 rating 
decision is new and material; the claim of entitlement to 
service connection for multiple sclerosis is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Multiple sclerosis was incurred during service or within 
seven years of active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Board is granting in full the benefits of 
reopening the Veteran's claim for multiple sclerosis and 
service connection for multiple sclerosis sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

New and Material Evidence

The Veteran seeks to reopen a previously denied claim for 
service connection for multiple sclerosis.  A review of the 
record indicates that the Veteran was previously denied 
service connection for that disorder in a September 1997 
rating decision.  The Veteran did not file a Notice of 
Disagreement and the rating decision became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).   

The RO appears to have reopened the Veteran's claim.  
However, the question of whether new and material evidence 
has been received to reopen a claim must be addressed by the 
Board regardless any RO action.  Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the September 1997 
rating decision consisted of service treatment records, which 
indicated that the Veteran complained of burning vision, on 
June 19, 1960, and headaches and slow responses, on June 21, 
1960.   

Post service medical records generally indicated that the 
Veteran received medical treatment, but no medical opinions 
were of record finding that the Veteran's multiple sclerosis 
was due to his service.  

A September 1983 rating decision originally noted that the 
Veteran claimed that his recently diagnosed multiple 
sclerosis was related, in a non-specific way, to his in-
service trauma.  The RO noted that medical records from the 
Lahey Clinic noted complaints of leg weakness and tingling of 
the fingers and that after extensive testing, a diagnosis of 
stable multiple sclerosis was made.

The September 1983 rating decision found the Veteran multiple 
sclerosis to have not been evidenced in service and that the 
Veteran's extremity weakness was initially evidenced in 1979, 
some 17 years after his separation; presumptive service 
connection was not warranted.  The RO found that there was no 
reasonable relationship between multiple sclerosis and in-
service trauma.

The September 1983 rating decision was confirmed by a July 
1984 Board decision denying the Veteran's claim.  The Board 
found that the Veteran's multiple sclerosis was not 
objectively demonstrated in service or within seven years 
following separation and that it was not objectively 
demonstrated until over 15 years following separation from 
service.  

The Veteran submitted additional statements and a medical 
treatise article on multiple sclerosis following the 
September 1983 denial.

A December 1992 confirmed rating decision found that no new 
and material evidence had been submitted regarding the 
multiple sclerosis claim, since it did not establish the 
existence of multiple sclerosis while the Veteran was on 
active duty or within seven years of his discharge.  The RO 
found that the evidence also did not establish an etiological 
relationship between the Veteran's service-connected 
disabilities and his multiple sclerosis.  

A September 1997 rating decision similarly found that new and 
material evidence had not bee submitted to reopen the 
Veteran's claim for service connection for multiple 
sclerosis.  The rating decision noted that the Veteran had 
not presented any objective medical evidence establishing an 
etiological relationship between his service connected 
disabilities and multiple sclerosis and that the evidence 
submitted was merely duplicative and cumulative of previously 
submitted evidence.

Subsequent to the September 1997 rating decision, the Veteran 
submitted numerous lay statements from his friends, wife, 
caregiver and former employer generally describing possible 
multiple sclerosis symptoms witnessed in the years following 
his discharge from service.  The Veteran and his spouse also 
provided testimony regarding his post-service symptoms of 
multiple sclerosis, during a January 2009 travel board 
hearing.

The Veteran also provided a medical opinion by Dr. M.M, in 
March 2009.  Dr. M.M. found the Veteran to have secondary 
progressive multiple sclerosis.  The examiner further found 
that it was most likely that the documented symptoms of 
multiple sclerosis dated back to the summer of 1960, while 
the Veteran was still in service, when the Veteran had a 
self-limited episode of visual loss with pain on eye movement 
and spontaneously recovered, which was likely optic neuritis 
and heralded multiple sclerosis.  

The evidence submitted since the September 1997 rating 
decision is new, in that it was not previously of record, the 
newly submitted evidence is also material.  The newly 
associated evidence supports the Veteran's contentions of 
symptoms following service and provides medical evidence 
attributing the Veteran's claimed multiple sclerosis to his 
active service.  The newly submitted is material and relates 
to an unestablished fact necessary to substantiate his 
service connection claim.  Accordingly, the Board finds that 
the claim for service connection is reopened. 

Service Connection Applicable Law

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
when such disease is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  That 
an injury or event occurred in service alone is not enough.  
There must be chronic disability resulting from that injury 
or event.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection can 
also be found for any disease diagnosed after discharge, if 
all the evidence establishes it was incurred in service.  
38 C.F.R. § 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For multiple sclerosis, service connection may be granted on 
a presumptive basis if the disease becomes manifest to a 
compensable degree within seven years following separation 
from a period of qualifying active service lasting 90 or more 
days. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

The Board observes in passing that the regulation calls for 
the claimed disease to be manifested to a "compensable" 
degree, that is "to a degree of 10 percent or more." See 38 
C.F.R. § 3.307(a)(3) (2009).  Any manifestation of multiple 
sclerosis is rated 30 percent disabling.  See 38 C.F.R. § 
4.124a, Diagnostic Code 8018 (2009).  Thus, any manifestation 
of multiple sclerosis within the seven year presumptive 
period would be to a compensable degree.

Multiple Sclerosis Claim

The Veteran essentially contends that his multiple sclerosis 
manifested during service or within the seven year 
presumption period following service, as indicated by his 
January 2009 Board hearing testimony.

The Veteran's service treatment records indicate that the 
Veteran was treated for a headache and blurring of vision on 
June 19, 1960.  A June 21, 1960 record further noted that the 
Veteran had a severe headache.  

Private medical records from the Lahey Clinic Medical Center 
generally noted treatment for sensory problems, and 
eventually a diagnosis of multiple sclerosis, as indicated in 
a September 1982 record.  No medical opinion as to the 
etiology of multiple sclerosis was made at that time.

The Veteran also submitted a medical article about a possible 
connection between trauma and multiple sclerosis symptoms.  

Multiple lay statements have also been associated with the 
claims file. In a statement received in August 2006, the 
Veteran's spouse noted that the Veteran had experienced mild 
multiple sclerosis symptoms that had not been properly 
diagnosed in the early 1960s.  The Veteran's friend, T.A.P., 
submitted a statement received in September 2006 noting that 
he had personally observed the Veteran in 1964, when he had 
noted that the Veteran had symptoms similar to those of 
T.A.P.'s aunt who had also had multiple sclerosis.  

The Veteran's former work supervisor, J.W., also submitted a 
statement receive in October 2006.  J.W. noted that the 
Veteran had experienced temporary double vision and illegible 
handwriting while under his employ, which affected his 
employment.  

Two more friends of the Veteran, R.S. and W.G., submitted 
identical statements to the effect that they had witnessed 
noticeable multiple sclerosis symptoms within two years of 
the Veteran's discharge.  They noted clumsiness, including 
stumbling and the dropping utensils, and the installation of 
hand controls on his car in April 1965.  The also noted that 
the Veteran quit playing tennis in 1964, due to chronic 
double vision.  

The Veteran and his spouse similarly reported multiple 
sclerosis symptoms shortly after the Veteran's discharge, and 
in the case of the Veteran during his service, in his January 
2009 Board hearing.  

VA physician, Dr. M.M., also provided a medical opinion in 
March 2009.  The examiner noted that the Veteran had 
progressive spastic quadriparesis and intermittent visual 
disturbances, with a diagnosis of multiple sclerosis in 1982.  
The examiner noted that the Veteran and his wife provided an 
oral history, as well as a 1960 service treatment record, and 
a testimonial letter from T.P.  

Dr. M.M. noted that in June 1960, the Veteran spontaneously 
developed visual problems, including vision loss in both eyes 
and headaches, while on leave, but that the symptoms resolved 
prior to his return to Fort Bragg.   The Veteran also 
reported that his right leg would sometimes drag when 
exercising in service, and that he had subsequent right leg 
movement problems after service, during the mid 1960s.  The 
Veteran also reported problems with fine motor tasks while 
working for Arthur Anderson.

Dr. M.M. noted that the Veteran was diagnosed with multiple 
sclerosis in 1982 and that his multiple sclerosis has been 
slowly progressive, with the development of incomplete 
quadriparesis and neurogenic bladder and bowel.  The examiner 
noted that he was wheelchair dependent, independent with the 
wheelchair, but dependent for transfers and activities of 
daily living, excepting feeding and facial hygiene.  

Dr. M.M. opined that the Veteran had a slowly progressive 
neurological illness characterized by spastic incomplete 
quadriparesis and recurrent but self-limited visual 
disturbances, including blurred vision or double vision.  The 
examiner opined that the early course of the illness was 
characterized by recurrent episodes of visual disturbance or 
motor disturbance, particularly right lower extremity 
weakness, with later transition to one of slow progression.  
The examiner found the Veteran's neurological illness to 
currently meet the clinical criteria for multiple sclerosis, 
with dissemination of lesions in space and time.  The 
examiner opined that the early course of the disorder (from 
the 1960s to 1970s) was characterized by relapses and 
remission.  

Dr. M.M. found that the symptoms and signs of multiple 
sclerosis could be dated back to 1960, based on the Veteran's 
history and the June 19, 1960 service treatment record, with 
the Veteran's report of spontaneous onset of blurred vision 
and headache and spontaneous recovery, which was confirmed by 
the service treatment record.  

Dr. M.M. explained that the Veteran's description of vision 
disturbance was a description of optic neuritis, which may 
have involved both eyes at the time.  Dr. M.M. clarified that 
optic neuritis is a common early manifestation of multiple 
sclerosis and can be caused by the inflammation of the myelin 
surrounding the optic nerves, by the same pathologic 
mechanism that causes demyelinated plaques in the brain of a 
multiple sclerosis patient.  Dr. M.M. noted that a MRI was 
not available in the 1960s to detect white matter lesions of 
the brain; however, optic neuritis could resolve 
spontaneously, as it did for the Veteran.

Dr. M.M. further noted that the letter from T.P. also 
indicated motor signs of multiple sclerosis dating to 1964, 
with functional consequences of loss of fine motor 
coordination (dropping objects, awkward movements) and the 
development of spastic paraparesis (stumbling, gait decline), 
which eventually progressed to the Veteran's paraplegia.  Dr. 
M.M. noted that those symptoms reflected demyelinated plaques 
in the brain and spinal cord as multiple sclerosis 
progresses.

Dr. M.M. found the Veteran to have secondary progressive 
multiple sclerosis, and that it was most likely that the 
documented symptoms of multiple sclerosis dated back to the 
summer of 1960 when the Veteran had a self-limited episode of 
visual loss with pain on eye movement and spontaneously 
recovered.  Dr. M.M. found that episode to very likely have 
been optic neuritis, which heralded the onset of multiple 
sclerosis, but that the Veteran's diagnosis was delayed 
because the technology for a diagnosis was not available 
until the 1980s.  

Although the Veteran was not finally diagnosed with multiple 
sclerosis for nearly 2 decades following his discharge from 
service, which was well past the seven year presumption 
afforded multiple sclerosis, the evidence of record indicates 
that the Veteran likely manifested symptoms of multiple 
sclerosis in service or in the 1960s and/or during the 7 year 
presumption period following his service.  The statements of 
the Veteran, his spouse, and his friends and former 
supervisor all support the Veteran's claim of decreased motor 
skills and vision problems in the years immediately following 
service.  

Furthermore, the March 2009 VA medical opinion of Dr. M.M., 
further noted that symptoms of loss of vision and problems 
with motor skills, such as described by the Veteran and the 
other lay evidence statements of record, were indicative of 
multiple sclerosis.  Dr. M.M. further found that the 
Veteran's June 1960 episode of loss of vision to very likely 
have been optic neuritis and to have heralded the onset of 
multiple sclerosis.  Dr. M.M. also noted that the Veteran's 
diagnosis of multiple sclerosis had been delayed because the 
technology for a diagnosis was not available until the 1980s.  
The record indicates that the Veteran was diagnosed with 
multiple sclerosis in 1982.  

It is therefore at least as likely as not that the Veteran's 
multiple sclerosis, though not diagnosed, initially 
manifested either during the Veteran's service or within the 
seven year presumption period following his discharge from 
service.  As the evidence is at least in equipoise, the 
benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 
Vet. App. 49, 58 (1991).  The Board thus finds that the 
evidence of record indicates that the Veteran's multiple 
sclerosis was manifested to a compensable degree in service 
or within seven years after his discharge from service.  The 
Veteran's claim for service connection for multiple sclerosis 
is granted.  


ORDER

New and material evidence having been submitted, the 
Veteran's request to reopen the claim for entitlement to 
service connection multiple sclerosis is granted.  The appeal 
is granted to this extent only.  

Service connection for multiple sclerosis is granted.


REMAND

The Veteran has argued that his January 2007 VA spine 
examination was inadequate since passive motion of his 
service-connected lumbosacral spine was not measured at that 
time, due to inadequate space in the examination room and the 
examiner's failure to attempt to measure passive motion of 
the Veteran outside of his wheelchair.  The Board notes that 
the January 2007 VA joints examination was able to measure 
the passive motion of the Veteran's other joints and the 
January 2007 VA spine examination was able to measure the 
passive motion of the Veteran's cervical spine.  The record 
thus indicates that passive motion measurements are possible 
if given adequate opportunity.  The Veteran was thus not 
provided a proper VA examination in regards to his increased 
rating claim.  The Veteran should be provided a new, adequate 
VA examination to allow for a full measure of the Veteran's 
passive motion of the lumbosacral spine or if the examiner 
still finds such a measurement impossible, the examiner 
should provide further details as to the limitations of the 
disabled person's ordinary activity imposed by the injury.  
See 38 C.F.R. § 4.70.

The Board also notes that the Veteran is service-connected 
for healed fractures of the 6th and 7th ribs.  Although the 
April 2007 rating decision noted that on VA examination, x-
ray images were taken of the ribs and no residuals were noted 
of the 6th and 7th ribs, those x-rays do not appear to be part 
of the claims file and the record does not indicate that the 
Veteran was provided a VA examination in regards to that 
claim.  A VA examination should be provided to determine the 
current situation regarding the Veteran's service-connected 
6th and 7th ribs.

The Board further notes that the Veteran's claim for special 
monthly compensation in the form of aid and attendance is 
inextricably intertwined with the determination in this 
decision to award service connection for multiple sclerosis 
and the findings of the increased rating claims remanded 
herein.  The appropriate remedy where a pending claim is 
inextricably intertwined with a claim currently on appeal is 
to remand the claim on appeal pending the adjudication of the 
inextricably intertwined claims.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1. The Veteran shall be provided a VA 
spine examination by an appropriate 
medical professional to determine the 
current extent and severity of his 
thoracolumbar spine.  If the examiner 
finds range of motion measurements to 
be impossible, the examiner should 
provide further details as to the 
limitations of the Veteran's ordinary 
activity imposed by the injury

The examiner's findings should also 
specifically include range of motion, 
both active and passive.  If possible, 
the examiner should also consider any 
additional functional loss on use due 
to pain on motion or due to flare-ups 
and any marked interference with 
employment due to his disabilities.

A clear rationale for all opinions 
should be provided, along with a 
discussion of the facts and medical 
principles.  Copies of all pertinent 
records in the Veteran's claims file, 
or in the alternative the claims file, 
must be made available to the examiner 
for review in connection with the 
examination.

2.  The Veteran shall be provided a VA 
examination by an appropriate medical 
professional to determine the current 
extent and severity of his service-
connected 6th and 7th ribs, to include a 
determination of if the ribs were 
actually removed or resected without 
regeneration.  

3.  When the development requested has 
been completed, the lumbar spine and 
rib fracture rating issues shall again 
be reviewed and readjudicated by the 
RO/AMC on the basis of the additional 
evidence.  

4.  Upon completion of the above, the 
RO shall consider and readjudicate the 
Veteran's claim of entitlement to 
special monthly compensation for aid 
and attendance.   

5.  If the benefit(s) sought are not 
granted, the Veteran should be 
furnished a Supplemental Statement of 
the Case, and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


